     Case 2:19-cv-08325-JEM Document 33 Filed 08/19/20 Page 1 of 1 Page ID #:874


                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                            )
     SAUL E. HERNANDEZ,                       )    Case No. CV 19-8325-JEM
12                                            )
                        Plaintiff,            )
13                                            )    JUDGMENT
                  v.                          )
14                                            )
     ANDREW M. SAUL,                          )
15   Commissioner of Social Security,         )
                                              )
16                      Defendant.            )
                                              )
17

18         In accordance with the Memorandum Opinion and Order filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20

21   DATED: August 19, 2020                              /s/ John E. McDermott
                                                        JOHN E. MCDERMOTT
22                                                UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
